FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of February, 2016 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated February 17, 2016 announcing Gilat’s fourth Quarter and year end 2015 results. We consent to the incorporation by reference of the GAAP financial information included herein, in the Registration Statements on Form F-3 (Registration No. 333-195680) and the Registration Statements on Form S-8 (Registration Nos.333-113932, 333-123410, 333-132649, 333-158476, 333-180552, 333-187021 and 333-204867). Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated February 17, 2016 By: /s/Ran Tal Ran Tal VP General Counsel 2 Gilat Reports Full Year 2015 Results with a Good Fourth Quarter and Forecasted Profitable Growth For 2016 Q4 demonstrated strong profitability with quarter-over-quarter revenue growth and substantial wins Petah Tikva, Israel – February 17, 2016 –Gilat Satellite Networks Ltd. (NASDAQ, TASE: GILT), a worldwide leader in satellite networking technology, solutions and services, today reported its results for the fourth quarter and year ended December 31, 2015. Key Financial Updates: · Revenues for the fourth quarter of 2015 were $67.7 million compared to $40.3 million in the third quarter of 2015 and $73.1 million in the comparable period of 2014. · Revenue for 2015 was $197.5 million compared to $235.1 million in 2014. · EBITDA for the fourth quarter of 2015 was of $11.1 million compared to a loss of $3.4 million in the third quarter of 2015 and EBITDA of $10.4 million in the comparable period of 2014. · EBITDA for 2015 was $5.3 million compared to EBITDA of $23.4 million in 2014. · Cash balances, including restricted cash, net of short-term bank credits, increased by $32.5 million compared to September 30, 2015, resulting in a cash balance of $120.9 million as of December 31, 2015. · Company recorded $10.1 million impairment of long-lived assets related to the Kioscos project in Colombia. · Management objectives for 2016 of revenues between $290 and $310 million and EBITDA between $18 and $24 million. “I am pleased with the results of Q4 2015, in which we demonstrated strong revenue, profit and wins, providing a positive ending to a challenging year,” said Dov Baharav, Gilat’s Interim CEO and Chairman of the Board. “We made very encouraging progress in the In-Flight Connectivity (IFC) market, further penetration to the Chinese market, with sales to Synertone, and an additional win of a $108 million project in Peru, together with high acceptance of Gilat’s HTS X-Architecture for mobility and fixed applications including cellular backhaul. 3 “A prime example is SoftBank, which selected Gilat’s satellite-based cellular backhaul technology for the provision of LTE services to remote sites in Japan.Gilat’s SkyEdge II-c Capricorn platform is the first satellite solution to deliver a 4G handset user experience on par with terrestrial networks. “The positive developments of Q4 vindicate our strategy and give us confidence in our projected growth for 2016 and beyond,” Mr. Baharav added. Revenues for the fourth quarter of 2015 were $67.7 million, compared to $73.1 million for the same period in 2014. Revenues for the year ended December 31, 2015 were $197.5 million, compared to $235.1 million in the year ended December 31, 2014. Revenues in the fourth quarter were below the updated management objectives, mainly due to temporary delays resulting from some regulatory issues relating to the Fitel projects in Peru. On a non-GAAP basis, the operating income was $8.9 million in the fourth quarter of 2015 as compared to the operating income of $7.5 million in the comparable quarter of 2014. The operating loss for 2015 on a non-GAAP basis was $4.2 million compared to the operating income of $13.1 million in 2014. On a GAAP basis, the operating loss was $3.4 million in the fourth quarter of 2015 as compared to the operating income of $5.5 million in the comparable quarter of 2014. The operating loss for 2015 on a GAAP basis was $43.7 million compared to the operating income of $5 million in 2014. On a non-GAAP basis, the net income for the quarter was $7 million or $0.16 per diluted share compared to the net income of $4.4 million or $0.1 per diluted share in the same quarter of 2014. The net loss for 2015 on a non-GAAP basis was $12.6 million or $0.29 per diluted share compared to the net income of $7.4 million or $0.17 per diluted share in 2014. On a GAAP basis, the net loss for the quarter was $5.2 million or $0.12 per diluted share compared to the net income from continuing operations of $2.4 million or $0.06 per diluted share in the same quarter of 2014. The net loss from continuing operations for 2015 on a GAAP basis was $52.1 million or $1.19 per diluted share compared to the net loss from continuing operations of $0.7 million or $0.02 per diluted share in 2014. EBITDA for the fourth quarter of 2015 reached $11.1 million compared with $10.4 million in the comparable period in 2014. EBITDA for the twelve months of 2015 was $5.3 million compared with $23.4 million in the comparable period in 2014. Key Recent Announcements: · Avanti Deploys HTS VSAT Networks from Gilat for Broadband Connectivity Across the UK · Gilat Wins Bid of $108 Million for a New Project in Peru · Gilat Announces Phased-Array Antenna (PAA) Program Following the Signing of a Development Agreement with an Aerospace Systems Integrator · Synertone, a leading Chinese satellite solutions provider, selects Gilat to enable its fixed and mobile offerings throughout China in a $12 million deal · CRRC, the World’s Largest Railway Transportation Supplier, Selects Gilat to Bring Satellite Connectivity to all its Trains, Worldwide · Gilat Launches its Revolutionary Distributed X-Architecture to Address the Growing Demands of High-Throughput Satellites (HTS) in a Single Platform 4 Conference Call and Webcast Details: Gilat management will host a conference call today at 14:30 GMT / 09:30 EST / 16:30 IST (Israel Standard Time) to discuss the results. International participants are invited to access the call on (972) 3-918-0644, and US-based participants are invited to access the call by dialing (888) 281-1167. A replay of the conference call will be available beginning at approximately 17:00 GMT/ 12:00 EST/ 19:00 IST today, until 17:00 GMT/ 12:00 EST/ 19:00 IST February 20, 2016.International participants are invited to access the replay on (972) 3-925-5900, and US-based participants are invited to access the replay by dialing (888) 326-9310. A replay of the call may also be accessed as a webcast via Gilat’s website at www.gilat.com and will be archived for 30 days. Notes: (1) The attached summary financial statements were prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP). The attached summary financial statements are unaudited. To supplement the consolidated financial statements presented in accordance with GAAP, the Company presents Gilat's EBITDA before the impact of non-cash share-based payment charges, depreciation and amortization, other income and other costs related to acquisition transactions. Non-GAAP presentations of net income, operating income, EBITDA and earnings per share are provided to enhance the understanding of the Company's historical financial performance and comparability between periods. (2) Operating income before depreciation, amortization, non-cash stock option expenses as per ASC 718 (formerly SFAS 123(R)) and other costs related to acquisition transactions ('EBITDA') is presented because it is a measure commonly used and is presented solely in order to improve the understanding of the Company's operating results and to provide further perspective on these results. EBITDA, however, should not be considered as an alternative to operating income or net income for the period as an indicator of the operating performance of the Company. Similarly, EBITDA should not be considered as an alternative to cash flows from operating activities as a measure of liquidity. EBITDA is not a measure of financial performance under generally accepted accounting principles and may not be comparable to other similarly titled measures for other companies. EBITDA may not be indicative of the historic operating results of the Company; nor is it meant to be predictive of potential future results. Reconciliation between the Company's Operating income and EBITDA is presented in the attached summary financial statements. About Gilat Gilat Satellite Networks Ltd (NASDAQ, TASE: GILT) is a leading provider of products and services for satellite-based broadband communications. Gilat develops and markets a wide range of high-performance satellite ground segment equipment and VSATs, with an increasing focus on the consumer and Ka-band market. In addition, Gilat enables mobileSOTM (Satellite-on-the-Move) solutions providing low-profile antennas, next generation solid-state power amplifiers and modems. Gilat also provides managed network and satellite-based services for rural telephony and Internet access via its subsidiaries in Peru and Colombia. 5 With over 25 years of experience, and over a million products shipped to more than 90 countries, Gilat has provided enterprises, service providers and operators with efficient and reliable satellite-based connectivity solutions, including cellular backhaul, banking, retail, e-government and rural communication networks. Gilat also enables leading defense, public security and news organizations to implement advanced, on-the-move tactical communications on board their land, air and sea fleets using Gilat's high-performance SOTM solutions. Gilat controlling shareholders are the FIMI Private Equity Funds. For more information, please visit us atwww.gilat.com Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words "estimate", "project", "intend", "expect", "believe" and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat's products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat's products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company's proprietary technology and risks associated with Gilat's international operations and its location in Israel. We undertake no obligation to update or revise any forward-looking statements for any reason. For additional information regarding these and other risks and uncertainties associated with Gilat's business, reference is made to Gilat's reports filed from time to time with the Securities and Exchange Commission. Contact: Gilat Satellite Networks Joelle Inowlocki JoelleI@gilat.com KCSA Strategic Communications Phil Carlson, Vice President (212) 896-1233 pcarlson@kcsa.com 6 GILAT SATELLITE NETWORKS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Year ended Three months ended December 31, December 31, Unaudited Audited Unaudited Unaudited Revenues Cost of revenues Impairment of long lived assets - - Gross profit Research and development expenses: Expenses incurred Less - grants Selling and marketing expenses General and administrative expenses Restructuring costs - - Goodwill impairment - - - Total operating expenses Operating income (loss) ) ) Financial expenses, net ) Income (loss) before taxes on income ) ) Taxes on income Income (loss) from continuing operations ) ) ) Loss from discontinued operations ) ) - - Net income (loss) Net income (loss) per share from continuing operations (basic and diluted) Loss per share from discontinued operations (basic and diluted) ) ) - - Net Income (loss) per share (basic and diluted) Weighted average number of shares used in computing net income (loss) per share Basic Diluted 7 GILAT SATELLITE NETWORKS LTD. RECONCILIATION BETWEEN GAAP AND NON-GAAP STATEMENTS OF OPERATIONS FOR COMPARATIVE PURPOSES U.S. dollars in thousands (except share and per share data) Three months ended Three months ended 31 December 2015 31 December 2014 GAAP Adjustments (1) Non-GAAP GAAP Adjustments (1) Non-GAAP Unaudited Unaudited Unaudited Unaudited Unaudited Unaudited Gross profit Operating expenses ) ) Operating income (loss) ) Income (loss) before taxes on income ) Net income (loss) ) Basic net income (loss) per share ) Diluted net income (loss) per share ) Weighted average number of shares used in computing net income (loss) per share Basic Diluted Adjustments reflect the effect of non-cash stock based compensation as per ASC 718, amortization of intangible assets related toShares acquisition transactions, impairments, restructuring costs and net income (loss) from discontinued operations. Three months ended Three months ended 31 December 2015 31 December 2014 Unaudited Unaudited GAAP net income (loss) ) Gross profit: Non-cash stock-based compensation expenses: 52 53 Amortization of intangible assets related to acquisition transactions Impairment of long lived assets - Operating expenses: Non-cash stock-based compensation expenses Amortization of intangible assets related to acquisition transactions Restructuring costs - Non GAAP net income (loss) 8 GILAT SATELLITE NETWORKS LTD. RECONCILIATION BETWEEN GAAP AND NON-GAAP STATEMENTS OF OPERATIONS FOR COMPARATIVE PURPOSES U.S. dollars in thousands (except share and per share data) Year ended Year ended 31 December 2015 31 December 2014 GAAP Adjustments (1) Non-GAAP GAAP Adjustments (1) Non-GAAP Unaudited Unaudited Unaudited Audited Unaudited Unaudited Gross profit Operating expenses ) ) Operating income (loss) ) ) Income (loss) before taxes on income ) ) Income (loss) from continuing operations ) ) ) Loss from discontinued operations ) - ) - Net income (loss) Basic loss per share from continuing operations ) ) Basic loss per share from discontinued operations ) ) Basic net income (loss) per share ) ) ) Diluted loss per share from continuing operations ) ) Diluted loss per share from discontinued operations ) ) Diluted net income (loss) per share ) ) ) Weighted average number of shares used in computing net income (loss) per share Basic Diluted Adjustments reflect the effect of non-cash stock based compensation as per ASC 718, amortization of intangible assets related toShares acquisition transactions, impairments, restructuring costs and net income (loss) from discontinued operations. Year ended Year ended 31 December 2015 31 December 2014 Unaudited Unaudited GAAP net income (loss) ) ) Gross profit: Non-cash stock-based compensation expenses: Amortization of intangible assets related to acquisition transactions Impairment of long lived assets - Operating expenses: Non-cash stock-based compensation expenses Amortization of intangible assets related to acquisition transactions Goodwill impairment - Restructuring costs - Loss from discontinued operations Non GAAP net income (loss) ) 9 GILAT SATELLITE NETWORKS LTD. CONDENSED EBITDA US dollars in thousands Year ended Three months ended December 31, December 31, Unaudited Unaudited Unaudited Unaudited Operating income (loss) ) ) Add: Non-cash stock-based compensation expenses Restructuring costs - - Impairment of goodwill and long lived assets - - Depreciation and amortization EBITDA 10 GILAT SATELLITE NETWORKS LTD. CONDENSED CONSOLIDATED BALANCE SHEET US dollars in thousands December 31, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash Restricted cash held by trustees Trade receivables, net Inventories Other current assets Total current assets LONG-TERM INVESTMENTS AND RECEIVABLES: Long-term restricted cash Severance pay funds Other long term receivables and deferred charges Total long-term investments and receivables PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET GOODWILL TOTAL ASSETS 11 December 31, December 31, Unaudited Audited LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term bank credit and loans Current maturities of long-term loans Trade payables Accrued expenses Advances from customers Advances from customers, held by trustees Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Long-term loans, net of current maturities Other long-term liabilities Total long-term liabilities EQUITY: Share capital - ordinary shares of NIS 0.2 par value Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total equity TOTAL LIABILITIES AND EQUITY 12 GILAT SATELLITE NETWORKS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars in thousands Year ended Three months ended December 31, December 31, Unaudited Audited Unaudited Unaudited Cash flows from operating activities: Net income (loss) Loss from discontinued operations - - Net income (loss) from continuing operations ) ) ) Adjustments required to reconcile net income (loss) to net cash generated provided by (used in) operating activities: Depreciation and amortization Goodwill impairment - - - Impairment of long lived assets - - Stock-based compensation Accrued severance pay, net ) Accrued interest and exchange rate differences on short and long-term restricted cash, net Exchange rate differences on long-term loans ) Capital loss (gain) from disposal of property and equipment 82 ) Deferred income taxes, net 1 7 ) 63 Decrease (increase) in trade receivables, net ) ) ) Decrease (increase) in other assets (including short-term, long-term and deferred charges) ) ) Decrease (increase) in inventories ) ) Increase in restricted cash directly related to operating activities, net ) - ) - Increase (decrease) in trade payables ) Increase in accrued expenses Increase (decrease) in advance from customers ) ) Increase (decrease) in advances from customers, held by trustees ) Decrease in other current liabilities and other long term liabilities ) Net cash provided by (used in) operating activities ) ) 13 GILAT SATELLITE NETWORKS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars in thousands Year ended Three months ended December 31, December 31, Unaudited Audited Unaudited Unaudited Cash flows from investing activities: Purchase of property and equipment ) Investment in restricted cash held by trustees ) Proceeds from restricted cash held by trustees Investment in restricted cash (including long-term) Proceeds from restricted cash (including long-term) Net cash provided by (used in) investing activities ) ) ) Cash flows from financing activities: Capital lease payments ) Issuance of restricted stock units and exercise of stock options 88 Payment of obligation related to the purchase of intangible assets ) ) - - Short term bank credit, net ) ) Repayment of long-term loans ) Net cash provided by (used in) financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) 49 Increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period 14
